Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                                August 17, 2016

The Court of Appeals hereby passes the following order:

A17E0001. MICHAEL KELL, et al v. WILMINGTON TRUST NA, et al.

      Petitioners Reverand Michael John Kell and The First Meliorite Church’s
“Motion for an Order of Supersedeas” having been read and considered, the same is
herein DENIED.

                                     Court of Appeals of the State of Georgia
                                                                          08/17/2016
                                            Clerk’s Office, Atlanta,____________________
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.